 

Exhibit 10.2

 

Document Number

Document Name

Mortgage with Absolute Assignment of Leases and Rents, Security Agreement and
Fixture Filing

                         

Recording Area

   

Name and Return Address

Winstead PC

1100 JPMorgan Chase Tower

600 Travis Street

Houston, Texas 77002

Attention: Nelson R. Block

 

 

 

2243-23000

 

Parcel Identification Number (PIN)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

This instrument was drafted by: Hugh J. O’Halloran of Foley & Lardner LLP

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

THIS MORTGAGE SECURES A NOTE WHICH PROVIDES FOR A VARIABLE INTEREST RATE AND
REPAYMENT AND REBORROWING OF LOAN FUNDS

 

This Mortgage is a purchase money mortgage as described in Section 708.09 of the
2011-2012 Wisconsin Statutes, as the same may be amended or renumbered from time
to time.

 

This Mortgage is a construction mortgage as described in Section 409.334(8) and
706.11(1m)(a) of the 2011-2012 Wisconsin Statutes, as the same may be amended or
renumbered from time to time.

 

THE PROPERTY SUBJECT TO THIS MORTGAGE
IS NOT HOMESTEAD PROPERTY.

 

MORTGAGE WITH ABSOLUTE ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FIXTURE FILING

 

THE PARTIES TO THIS MORTGAGE WITH ABSOLUTE ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FIXTURE FILING (“Mortgage”), made as of October 11, 2013,
are WISCONSIN SPECIALTY PROTEIN, LLC, a Wisconsin limited liability company,
(“Mortgagor”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as Administrative Agent for the benefit of the Lenders as defined
in the Loan Agreement (as defined below; the Administrative Agent being herein
called the “Mortgagee”). The mailing address of Mortgagor and Mortgagee are the
addresses for those parties set forth or referred to in Section 8.8 below.

 

ARTICLE I. GRANT

 

1.1     Grant. For the purposes of and upon the terms and conditions in this
Mortgage, Mortgagor irrevocably grants, conveys, bargains, mortgages, encumbers,
assigns, transfers, hypothecates, pledges, sets over, and grants a security
interest and assigns to Mortgagee, with power of sale and right of entry and
possession, all of that real property located in the County of Sauk, State of
Wisconsin, described on Exhibit A attached hereto, together with all buildings
and other improvements, fixtures and equipment now or hereafter located on the
real property, all right, title, interest, and privileges of Mortgagor in and to
all streets, roads, and alleys used in connection with or pertaining to such
real property, all water and water rights, minerals, oil and gas, and other
hydrocarbon substances in, on or under the real property, all appurtenances,
easements, rights and rights of way appurtenant or related thereto, and all air
rights, development rights and credits, licenses and permits related to the real
property. All of the property described above, together with all interest or
estate which Mortgagor may hereafter acquire in the property described above,
and all additions and accretions thereto, and the proceeds of any of the
foregoing, are collectively referred to herein as the “Property”. The listing of
specific rights or property shall not be interpreted as a limit of general
terms.

 

1.2     Warranty of Title; Use of Property. Mortgagor warrants that it is the
sole owner of good and marketable unencumbered fee simple title to the Property,
subject only to those exceptions set forth in Exhibit B hereto and such other
matters as are expressly permitted by the Loan Agreement (collectively, the
“Permitted Encumbrances”). Mortgagor warrants that the Property is not used
principally for agricultural or farming purposes, and that the Property is not
homestead property.

 

 
1

--------------------------------------------------------------------------------

 

 

ARTICLE II. OBLIGATIONS SECURED

 

2.1     Obligations Secured. Mortgagor makes this Mortgage for the purpose of
securing: (a) the performance of the obligations contained herein and in that
certain Amended and Restated Loan Agreement dated March 21, 2012 to which Omega
Protein Corporation and Omega Protein, Inc. (individually and collectively, as
the context may require, “Borrower”) and Mortgagee are parties (as previously or
hereafter amended, restated, modified or supplemented, collectively the “Loan
Agreement”) and that certain Guaranty Agreement (as previously or hereafter
amended, restated, modified or supplemented, collectively the “Guaranty”) of
even date therewith executed by Mortgagor; (b) the payment of Sixty Million and
No/100 Dollars ($60,000,000.00), including any amounts which may be repaid from
time to time and made available for reborrowing, with interest thereon,
according to the terms of Notes as defined in the Loan Agreement (“Notes”),
executed by Borrower, and payable to Mortgagee or other Lenders, as lender;
(c) payment to Mortgagee of all liability, whether liquidated or unliquidated,
defined, direct, contingent, conditional, primary, secondary, or joint and
several, or of any other nature whatsoever, and performance of all other
obligations, arising under any swap, derivative, foreign exchange or hedge
transaction or arrangement (or other similar transaction or arrangement
howsoever described or defined) at any time entered into between Borrower and
Mortgagee in connection with the Notes or the Loan Agreement, including, without
limitation, any Secured Obligations (as defined in the Loan Agreement); (d) any
and all extensions, renewals, or modifications of the Notes and Loan Agreement,
whether the same be in greater or lesser amounts; and (e) payment and
performance of any future advances and other obligations that the then record
owner of all or part of the Property may agree to pay and/or perform (whether as
principal, surety or guarantor) for the benefit of Mortgagee, regardless of
whether such future advance or obligation is evidenced by a writing which
recites that it is secured by this Mortgage (collectively, the “Obligations”).

 

2.2     Incorporation. The term “Obligations” is used herein in its broadest and
most comprehensive sense and shall be deemed to include, without limitation, all
costs, fees, expenses and the like (including attorneys’ fees) incurred by the
Mortgagee or any of the Lenders, whether before or after judgment, and all
interest and charges, prepayment charges (if any), late charges and loan fees at
any time accruing or assessed on any of the Obligations, together with all costs
of collecting the Obligations, whether incurred before or after judgment. All
terms of the Obligations and the documents evidencing such obligations are
incorporated herein by this reference. All persons who may have or acquire an
interest in the Property shall be deemed to have notice of the terms of the
Obligations and the rate of interest on one or more Obligations may vary from
time to time.

 

ARTICLE III. ASSIGNMENT OF LEASES AND RENTS

 

3.1     Assignment. Mortgagor hereby irrevocably assigns to Mortgagee all of
Mortgagor’s right, title and interest in, to and under: (a) all present and
future leases of the Property or any portion thereof, all licenses and
agreements relating to the management, leasing, occupancy or operation of the
Property, whether such leases, licenses and agreements are now existing or
entered into after the date hereof (“Leases”); and (b) the rents, issues,
revenues, receipts, deposits and profits of the Property, including, without
limitation, all amounts payable and all rights and benefits accruing to
Mortgagor under the Leases (“Payments”). The term “Leases” shall also include
all subleases and other agreements for the use or occupancy of the Property, all
guarantees of and security for the tenant’s performance thereunder, the right to
exercise any landlord’s liens and other remedies to which the landlord is
entitled, and all amendments, extensions, renewals or modifications thereto.
This is a present and absolute assignment, not an assignment for security
purposes only, and Mortgagee’s right to the Leases and Payments is not
contingent upon, and may be exercised without, possession of the Property.

 

 
2

--------------------------------------------------------------------------------

 

 

3.2     Grant of License. Mortgagee confers upon Mortgagor a revocable license
(“License”) to collect and retain the Payments as they become due and payable,
until the occurrence of a Default (as hereinafter defined). Upon a Default, the
License shall be automatically revoked and Mortgagee may collect the Payments
pursuant to the terms hereof without notice and without taking possession of the
Property and apply the Payments in accordance with Section 9.04 of the Loan
Agreement. All payments thereafter collected by Mortgagor shall be held by
Mortgagor as trustee under a constructive trust for the benefit of Mortgagee.
Mortgagor hereby irrevocably authorizes and directs the tenants under the Leases
to rely upon and comply with any notice or demand by Mortgagee for the payment
to Mortgagee of any rentals or other sums which may at any time become due under
the Leases, or for the performance of any of the tenants’ undertakings under the
Leases, and the tenants shall have no duty to inquire as to whether any Default
has actually occurred or is then existing. Mortgagor hereby relieves the tenants
from any liability to Mortgagor by reason of relying upon and complying with any
such notice or demand by Mortgagee. Mortgagee may apply, in its sole discretion,
any Payments so collected by Mortgagee against any Secured Obligation under the
Loan Documents (as defined in the Loan Agreement), whether existing on the date
hereof or hereafter arising in accordance with Section 9.04 of the Loan
Agreement. Collection of any Payments by Mortgagee shall not cure or waive any
Default or notice of Default or invalidate any acts done pursuant to such
notice.

 

3.3     Effect of Assignment. The foregoing irrevocable assignment shall not
cause Mortgagee to be: (a) a mortgagee in possession; (b) responsible or liable
for the control, care, management or repair of the Property or for performing
any of the terms, agreements, undertakings, obligations, representations,
warranties, covenants and conditions of the Leases; (c) responsible or liable
for any waste committed on the Property by the tenants under any of the Leases
or any other parties, for any dangerous or defective condition of the Property,
or for any negligence in the management, upkeep, repair or control of the
Property resulting in loss or injury or death to any tenant, licensee, employee,
invitee or other person; (d) responsible for or under any duty to produce rents
or profits; or (e) directly or indirectly liable to Mortgagor or any other
person as a consequence of the exercise or failure to exercise any of the
rights, remedies or powers granted to Mortgagee hereunder or to perform or
discharge any obligation, duty or liability of Mortgagor arising under the
Leases.

 

ARTICLE IV. SECURITY AGREEMENT AND FIXTURE FILING

 

4.1     Security Interest. Mortgagor hereby grants and assigns to Mortgagee a
security interest, to secure payment and performance of all of the Obligations,
in all of the following described personal property in which Mortgagor now or at
any time hereafter has any interest (collectively, the “Collateral”):

 

 
3

--------------------------------------------------------------------------------

 

 

All goods, building and other materials, supplies, inventory, work in process,
equipment, machinery, fixtures, furniture, furnishings, signs and other personal
property and embedded software included therein and supporting information,
wherever situated, which are or are to be incorporated into, used in connection
with, or appropriated for use on the Property; together with all Payments and
other rents and security deposits derived from the Property; all inventory,
accounts, cash receipts, deposit accounts, accounts receivable, contract rights,
licenses, agreements, general intangibles, payment intangibles, software,
chattel paper (whether electronic or tangible), instruments, documents,
promissory notes, drafts, letters of credit, letter of credit rights, supporting
obligations, insurance policies, insurance and condemnation awards and proceeds,
proceeds of the sale of promissory notes, any other rights to the payment of
money, trade names, trademarks and service marks arising from or related to the
ownership, management, leasing, operation, sale or disposition of the Property
or any business now or hereafter conducted thereon by Mortgagor; all development
rights and credits, and any and all permits, consents, approvals, licenses,
authorizations and other rights granted by, given by or obtained from, any
governmental entity with respect to the Property; all water and water rights,
wells and well rights, canals and canal rights, ditches and ditch rights,
springs and spring rights, and reservoirs and reservoir rights appurtenant to or
associated with the Property, whether decreed or undecreed, tributary,
non-tributary or not non-tributary, surface or underground or appropriated or
unappropriated, and all shares of stock in water, ditch, lateral and canal
companies, well permits and all other evidences of any of such rights, all
deposits or other security now or hereafter made with or given to utility
companies by Mortgagor with respect to the Property; all advance payments of
insurance premiums made by Mortgagor with respect to the Property; all plans,
drawings and specifications relating to the Property; all loan funds held by
Mortgagee, whether or not disbursed; all funds deposited with Mortgagee pursuant
to any loan agreement; all reserves, deferred payments, deposits, accounts,
refunds, cost savings and payments of any kind related to the Property or any
portion thereof; all of Mortgagor’s right, title and interest, now or hereafter
acquired, to the payment of money from Mortgagee to Mortgagor under any swap,
derivative, foreign exchange or hedge transaction or arrangement (or similar
transaction or arrangement howsoever described or defined) at any time entered
into between Mortgagor and Mortgagee in connection with the Notes, including,
without limitation, any Hedge Agreement; together with all replacements and
proceeds of, and additions and accessions to, any of the foregoing; together
with all books, records and files relating to any of the foregoing.

 

As to all of the above described personal property which is or which hereafter
becomes a “fixture” under applicable law, this Mortgage constitutes a fixture
filing under the Wisconsin Uniform Commercial Code, as amended or recodified
from time to time (“UCC”) and is acknowledged and agreed to be a “construction
mortgage” under the UCC.

 

The real property to which the fixtures relate is described in Exhibit A
attached hereto. The record owner of the real property described in Exhibit A is
the Mortgagor. The name, type of organization and jurisdiction of organization
of the debtor for purposes of this financing statement are the name, type of
organization and jurisdiction of organization of the Mortgagor set forth in the
first paragraph of this Mortgage, and the name of the secured party for purposes
of this financing statement is the name of the Mortgagee set forth in the first
paragraph of this Mortgage. The mailing address of the Mortgagor/debtor is the
address of the Mortgagor set forth in Section 8.8 of this Mortgage. The mailing
address of the Mortgagee/secured party from which information concerning the
security interest hereunder may be obtained is the address of the Mortgagee set
forth in Section 8.8 of this Mortgage. The Mortgagor’s organizational
identification number is W050940.

 

 
4

--------------------------------------------------------------------------------

 

 

Mortgagee may file one or more UCC-1 Financing Statements and amendments, in the
form of an “all assets” filing, with such filing offices as Mortgagee may
determine are appropriate, naming Mortgagor as Debtor and Mortgagee as Secured
Party.

 

4.2     Rights of Mortgagee. Upon the occurrence of a Default, Mortgagee shall
have all the rights of a “Secured Party” under the UCC. In addition to such
rights, Mortgagee may, but shall not be obligated to, at any time without notice
and at the expense of Mortgagor: (a) give notice to any person of Mortgagee’s
rights hereunder and enforce such rights at law or in equity; (b) insure,
protect, defend and preserve the Collateral or any rights or interests of
Mortgagee therein; (c) inspect the Collateral; and (d) endorse, collect and
receive any right to payment of money owing to Mortgagor under or from the
Collateral. Mortgagee may: (i) upon written notice, require Mortgagor to
assemble any or all of the Collateral and make it available to Mortgagee at a
place designated by Mortgagee; (ii) without prior notice, enter upon the
Property or other place where any of the Collateral may be located and take
possession of, collect, sell, and dispose of any or all of the Collateral, and
store the same at locations acceptable to Mortgagee at Mortgagor’s expense;
and/or (iii) sell, assign and deliver at any place or in any lawful manner all
or any part of the Collateral and bid and become the purchaser at any such
sales. Notwithstanding the above, in no event shall Mortgagee be deemed to have
accepted any property other than cash in satisfaction of any obligation of
Mortgagor to Mortgagee unless Mortgagee shall make an express written election
of said remedy under the UCC or other applicable law.

 

Mortgagor acknowledges and agrees that a disposition of the Collateral in
accordance with Mortgagee’s rights and remedies as heretofore provided is a
disposition thereof in a commercially reasonable manner and that ten (10) days
prior notice of such disposition is commercially reasonable notice. Mortgagor
further agrees that any sale or other disposition of all or any portion of the
Collateral may be applied by Mortgagee first to the reasonable expenses in
connection therewith, including reasonable attorneys’ fees and disbursements,
and then to the payment of the Obligations.

 

4.3     Representations, Warranties and Covenants. Mortgagor represents and
warrants that: (a) Mortgagor’s principal place of business is located at the
Property, with a street address of 522 Greenway Court, Reedsburg, Wisconsin
23913; and (b) Mortgagor’s legal name is exactly as set forth on the first page
of this Mortgage and all of Mortgagor’s organizational documents or agreements
delivered to Mortgagee are complete and accurate in every respect. Mortgagor
agrees: (a) not to change its name, and as applicable, its chief executive
office, its principal residence or the jurisdiction in which it is organized
and/or registered without giving Mortgagee thirty (30) days prior written notice
thereof; (b) to cooperate with Mortgagee in perfecting all security interests
granted herein and in obtaining such agreements from third parties as Mortgagee
deems necessary, proper or convenient in connection with the creation,
preservation, perfection, priority or enforcement of any of its rights
hereunder; and (c) that Mortgagee is authorized to file financing statements in
the name of Mortgagor to perfect Mortgagee’s security interest in the
Collateral.

 

 
5

--------------------------------------------------------------------------------

 

 

ARTICLE V. RIGHTS AND DUTIES OF THE PARTIES

 

5.1     Performance of Obligations. Mortgagor and Borrower shall promptly pay
and perform each Secured Obligation when due, including any notice or grace
period provided in the Loan Agreement. If Mortgagor fails to timely pay or
perform any portion of the Obligations (including taxes, assessments and
insurance premiums, but subject to the right of Mortgagor to contest such taxes
or assessments in accordance with Section 7.03 of the Loan Agreement), or if a
legal proceeding is commenced that may significantly affect Mortgagee’s rights
in the Property, then Mortgagee may (but is not obligated to), at Mortgagor’s
expense, take such action as it considers to be necessary to protect the value
of the Property and Mortgagee’s rights in the Property, including the retaining
of counsel, and any amount so expended by Mortgagee will be added to the
Obligations and will be payable by Mortgagor to Mortgagee on demand, together
with interest thereon from the date of advance until paid at the applicable rate
provided in the Loan Agreement.

 

5.2     Taxes and Assessments. Mortgagor shall also pay prior to delinquency all
taxes, assessments, levies and charges imposed upon the Property by any public
authority or upon Mortgagee by reason of its interest in any Secured Obligation
or in the Property (except to the extent Mortgagor is contesting such tax,
assessment, levy or charge in accordance with Section 7.03 of the Loan
Agreement), or by reason of any payment made to Mortgagee pursuant to any
Secured Obligation; provided, however, Mortgagor shall have no obligation to pay
taxes which may be imposed from time to time upon Mortgagee and which are
measured by and imposed upon Mortgagee’s net income. If the Property or any lot
or parcel thereof is part of a larger tax or assessment parcel, Mortgagor shall,
as soon after recordation of this Mortgage as is reasonably possible, cause the
tax or assessment parcel to be split or amended so that its boundaries
correspond to the boundaries of the Property and its lots or parcels.

 

5.3     Liens, Encumbrances and Charges. Mortgagor shall immediately discharge ,
or bond over to Mortgagee's reasonable satisfaction, any lien not approved by
Mortgagee in writing that has or may attain priority over this Mortgage.

 

5.4     Due On Sale or Encumbrance. Except for such sale, transfer, mortgage,
assignment, encumbrance or lease as permitted by the Loan Agreement, if the
Property or any interest therein shall be sold, transferred, including, without
limitation, through sale or transfer, directly or indirectly, of a majority or
controlling interest in the corporate stock, partnership interests, or limited
liability company membership interests of a Mortgagor or managing member or
general partner of Mortgagor, mortgaged, assigned, further encumbered or leased,
whether directly or indirectly, whether voluntarily, involuntarily or by
operation of law, without the prior written consent of Mortgagee, THEN
Mortgagee, in its sole discretion, may at anytime thereafter declare all
Obligations immediately due and payable.

 

 
6

--------------------------------------------------------------------------------

 

 

5.5     Damages; Insurance and Condemnation Proceeds.

 

a.     The following (whether now existing or hereafter arising) are all
absolutely and irrevocably assigned by Mortgagor to Mortgagee and, at the
request of Mortgagee, shall be paid directly to Mortgagee: (i) all awards of
damages and all other compensation payable directly or indirectly by reason of a
condemnation or proposed condemnation for public or private use affecting all or
any part of, or any interest in, the Property or Collateral; (ii) all other
claims and awards for damages to, or decrease in value of, all or any part of,
or any interest in, the Property or Collateral; (iii) all proceeds of any
insurance policies payable by reason of loss sustained to all or any part of the
Property or Collateral; and (iv) all interest which may accrue on any of the
foregoing. Subject to applicable law, and without regard to any requirement
contained in this Mortgage, Mortgagee may at its discretion apply all or any of
the proceeds it receives to its expenses in settling, prosecuting or defending
any claim and may apply the balance to the Obligations in accordance with
Section 9.04 of the Loan Agreement, and/or Mortgagee may release all or any part
of the proceeds to Mortgagor upon any conditions Mortgagee may impose. Mortgagee
may commence, appear in, defend or prosecute any assigned claim or action and
may adjust, compromise, settle and collect all claims and awards assigned to
Mortgagee; provided, however, in no event shall Mortgagee be responsible for any
failure to collect any claim or award.

 

b.     At its sole option, Mortgagee may permit insurance or condemnation
proceeds held by Mortgagee to be used for repair or restoration but may
condition such application upon reasonable conditions, including, without
limitation: (i) the deposit with Mortgagee of such additional funds which
Mortgagee determines are needed to pay all costs of the repair or restoration
(including, without limitation, taxes, financing charges, insurance and rent
during the repair period); (ii) the establishment of an arrangement for lien
releases and disbursement of funds acceptable to Mortgagee (the arrangement, if
any, contained in the Loan Agreement for obtaining lien releases and disbursing
loan funds shall be deemed reasonable with respect to disbursement of insurance
or condemnation proceeds); (iii) the delivery to Mortgagee of plans and
specifications for the work, a contract for the work signed by a contractor
acceptable to Mortgagee, a cost breakdown for the work and a payment and
performance bond for the work, all of which shall be acceptable to Mortgagee;
and (iv) the delivery to Mortgagee of evidence acceptable to Mortgagee (aa) that
after completion of the work the income from the Property will be sufficient to
pay all expenses and debt service for the Property; (bb) of the continuation of
Leases acceptable to and required by Mortgagee; (cc) that upon completion of the
work, the size, capacity and total value of the Property will be at least as
great as it was before the damage or condemnation occurred; (dd) that there has
been no material adverse change in the financial condition or credit of
Mortgagor and Borrower and any guarantors since the date of this Mortgage; and
(ee) of the satisfaction of any additional conditions that Mortgagee may
reasonably establish to protect its security. Mortgagor hereby acknowledges that
the conditions described above are reasonable, and, if such conditions have not
been satisfied within thirty (30) days of receipt by Mortgagee of such insurance
or condemnation proceeds, then Mortgagee may apply such insurance or
condemnation proceeds to pay the Obligations in such order and amounts as
Mortgagee in its sole discretion may choose.

 

 
7

--------------------------------------------------------------------------------

 

 

5.6     Defense and Notice of Losses, Claims and Actions. At Mortgagor’s sole
expense, Mortgagor shall protect, preserve and defend the Property and
Collateral and title to and right of possession of the Property and Collateral,
the security hereof and the rights and powers of Mortgagee hereunder against all
adverse claims, subject to the Permitted Encumbrances. Mortgagor shall give
Mortgagee prompt notice in writing of the assertion of any claim, of the filing
of any action or proceeding, of any material damage to the Property or
Collateral and of any condemnation offer or action.

 

5.7     Insurance. Mortgagor shall maintain insurance for the Property as set
forth in Section 7.04 of the Loan Agreement. In addition to the requirements set
forth in Section 7.04 of the Loan Agreement, if any part of the Improvements is
located in an area having “special flood hazards” as defined in the Federal
Flood Disaster Protection Act of 1973, a flood insurance policy as may be
required by law naming the Lender as mortgagee must be submitted to the Lender.
The policy must be in such amount, covering such risks and liabilities and with
such deductibles or self-insurance retentions as are in accordance with normal
industry practice.

 

5.8     Releases, Extensions, Modifications and Additional Security. Without
notice to or the consent, approval or agreement of any persons or entities
having any interest at any time in the Property or in any manner obligated under
the Obligations (“Interested Parties”), Mortgagee may, from time to time,
release any person or entity from liability for the payment or performance of
any Secured Obligation, take any action or make any agreement extending the
maturity or otherwise altering the terms or increasing the amount of any Secured
Obligation, or accept additional security or release all or a portion of the
Property and other security for the Obligations. None of the foregoing actions
shall release or reduce the personal liability of any of said Interested
Parties, or release or impair the priority of the lien of and security interests
created by this Mortgagee upon the Property and Collateral.

 

5.9     Subrogation. Mortgagee shall be subrogated to the lien of all
encumbrances, whether released of record or not, paid in whole or in part by
Mortgagee pursuant to the Loan Documents or by the proceeds of any loan secured
by this Mortgage.

 

5.10   Right of Inspection. Mortgagee, its agents and employees, may enter the
Property at any reasonable time for the purpose of inspecting the Property and
Collateral and ascertaining Mortgagor’s compliance with the terms hereof.

 

ARTICLE VI. DEFAULT PROVISIONS

 

6.1     Default. For all purposes hereof, the term “Default” shall mean any
default under the Loan Agreement including this Mortgage.

 

6.2     Rights and Remedies. At any time during the existence of a Default,
Mortgagee shall have all the following rights and remedies:

 

a.     With or without notice, to declare all Obligations immediately due and
payable;

 

 
8

--------------------------------------------------------------------------------

 

 

b.     With or without notice, and without releasing Mortgagor or Borrower from
any Secured Obligation, and without becoming a mortgagee in possession, to cure
any breach or Default of Mortgagor or Borrower and, in connection therewith, to
enter upon the Property and do such acts and things as Mortgagee deems necessary
or desirable to protect the security hereof, including, without limitation:
(i) to appear in and defend any action or proceeding purporting to affect the
security of this Mortgage or the rights or powers of Mortgagee under this
Mortgage; (ii) to pay, purchase, contest or compromise any encumbrance, charge,
lien or claim of lien which, in the sole judgment of Mortgagee, is or may be
senior in priority to this Mortgage, the judgment of Mortgagee being conclusive
as between the parties hereto; (iii) to obtain insurance and  to pay any
premiums or charges with respect to insurance required to be carried under this
Mortgage; or (iv) to employ counsel, accountants, contractors and other
appropriate persons;

 

c.     To commence and maintain an action or actions in any court of competent
jurisdiction to foreclose this Mortgage or to obtain specific enforcement of the
covenants of Mortgagor hereunder, and Mortgagor agrees that such covenants shall
be specifically enforceable by injunction or any other appropriate equitable
remedy and that for the purposes of any suit brought under this subparagraph,
Mortgagor waives the defense of laches and any applicable statute of
limitations;

 

d.     To apply to a court of competent jurisdiction for and to obtain
appointment of a receiver of the Property as a matter of strict right and
without regard to the adequacy of the security for the repayment of the
Obligations, the existence of a declaration that the Obligations are immediately
due and payable, or the filing of a notice of default, and Mortgagor hereby
consents to such appointment;

 

e.     To enter upon, possess, manage and operate the Property or any part
thereof;

 

f.      To cause the Property to be sold to satisfy the Obligations. Except as
required by law, neither Mortgagor nor any other person or entity other than
Mortgagee shall have the right to direct the order in which the Property is
sold;

 

g.     To resort to and realize upon the security hereunder and any other
security now or later held by Mortgagee concurrently or successively and in one
or several consolidated or independent actions; and

 

h.     To pursue any other right or remedy permitted by the Loan Agreement or
any other Loan Document.

 

Upon sale of the Property at any foreclosure, Mortgagee may credit bid (as
determined by Mortgagee in its sole and absolute discretion) all or any portion
of the Obligations. In determining such credit bid, Mortgagee may, but is not
obligated to, take into account all or any of the following: (i) appraisals of
the Property as such appraisals may be discounted or adjusted by Mortgagee in
its sole and absolute underwriting discretion; (ii) expenses and costs incurred
by Mortgagee with respect to the Property prior to foreclosure; (iii) expenses
and costs which Mortgagee anticipates will be incurred with respect to the
Property after foreclosure, but prior to resale, including, without limitation,
the costs of any structural reports, hazardous waste reports or any remediation
costs related thereto; (iv) anticipated discounts upon resale of the Property as
a distressed or foreclosed property; and (v) such other factors or matters that
Mortgagee deems appropriate. In regard to the above, Mortgagor acknowledges and
agrees that: (w) Mortgagee is not required to use any or all of the foregoing
factors to determine the amount of its credit bid; (x) this Section does not
impose upon Mortgagee any additional obligations that are not imposed by law at
the time the credit bid is made; (y) the amount of Mortgagee’s credit bid need
not have any relation to any loan-to-value ratios specified in the Loan
Documents or previously discussed between Mortgagor and Mortgagee; and
(z) Mortgagee’s credit bid may be higher or lower than any appraised value of
the Property.

 

 
9

--------------------------------------------------------------------------------

 

 

6.3     Application of Foreclosure Sale Proceeds. Except as may be otherwise
required by applicable law, after deducting all costs, fees and expenses of
Mortgagee, including, without limitation, cost of evidence of title and
attorneys’ fees in connection with sale and costs and expenses of sale and of
any judicial proceeding wherein such sale may be made, all proceeds of any
foreclosure sale shall be applied: (a) to payment of all sums expended by
Mortgagee under the terms hereof and not then repaid, with accrued interest at
the rate of interest specified in the Notes to be applicable on or after
maturity or acceleration of the Notes; (b) to payment of all other Obligations;
and (c) the remainder, if any, to the person or persons legally entitled
thereto.

 

6.4     Application of Other Sums. All sums received by Mortgagee under this
Mortgage other than those described in Section 6.3, less all costs and expenses
incurred by Mortgagee or any receiver, including, without limitation, attorneys’
fees, shall be applied in accordance with Section 9.04 of the Loan Agreement;
provided, however, Mortgagee shall have no liability for funds not actually
received by Mortgagee.

 

6.5     No Cure or Waiver. Neither Mortgagee’s nor any receiver’s entry upon and
taking possession of all or any part of the Property and Collateral, nor any
collection of rents, issues, profits, insurance proceeds, condemnation proceeds
or damages, other security or proceeds of other security, or other sums, nor the
application of any collected sum to any Secured Obligation, nor the exercise or
failure to exercise of any other right or remedy by Mortgagee or any receiver,
shall cure or waive any breach, Default or notice of Default under this
Mortgage, or nullify the effect of any notice of Default or sale (unless all
Obligations then due have been paid and performed and Mortgagor has cured all
other Defaults), or impair the status of the security, or prejudice Mortgagee in
the exercise of any right or remedy, or be construed as an affirmation by
Mortgagee of any tenancy, lease or option or a subordination of the lien of, or
security interests created by, this Mortgage.

 

6.6     Payment of Costs, Expenses and Attorneys’ Fees. Mortgagor agrees to pay
to Mortgagee immediately and without demand all costs and expenses incurred by
Mortgagee pursuant to this Article VI (including, without limitation, court
costs and attorneys’ fees, whether incurred in litigation, including, without
limitation, at trial, on appeal or in any bankruptcy or other proceeding, or not
and the costs of any appraisals obtained in connection with a determination of
the fair value of the Property). In addition, Mortgagor will pay a reasonable
fee for title searches, sale guarantees, publication costs, appraisal reports or
environmental assessments made in preparation for and in the conduct of any such
proceedings or suit. All of the foregoing amounts must be paid to Mortgagee as
part of any reinstatement tendered hereunder. In the event of any legal
proceedings, court costs and attorneys’ fees shall be set by the court and not
by jury and shall be included in any judgment obtained by Mortgagee.

 

 
10

--------------------------------------------------------------------------------

 

 

6.7     Power to File Notices and Cure Defaults. Mortgagor hereby irrevocably
appoints Mortgagee and its successors and assigns, as its attorney-in-fact,
which agency is coupled with an interest, to prepare, execute and file or record
any document necessary to create, perfect or preserve Mortgagee’s security
interests and rights in or to any of the Property and Collateral, and upon the
occurrence of an event, act or omission which constitutes a Default, Mortgagee
may perform any obligation of Mortgagor hereunder.

 

6.8     Remedies Cumulative. All rights and remedies of Mortgagee provided
hereunder are cumulative and are in addition to all rights and remedies provided
by applicable law or in any other agreements between Mortgagor and Mortgagee. No
failure on the part of Mortgagee to exercise any of its rights hereunder arising
upon any Default shall be construed to prejudice its rights upon the occurrence
of any other or subsequent Default. No delay on the part of Mortgagee in
exercising any such rights shall be construed to preclude it from the exercise
thereof at any time while that Default is continuing. Mortgagee may enforce any
one or more remedies or rights hereunder successively or concurrently. By
accepting payment or performance of any of the Obligations after its due date,
Mortgagee shall not waive the agreement contained herein that time is of the
essence, nor shall Mortgagee waive either its right to require prompt payment or
performance when due of the remainder of the Obligations or its right to
consider the failure to so pay or perform a Default.

 

6.9     Waiver of Marshaling Rights. Mortgagor, for itself and for all parties
claiming through or under Mortgagor, and for all parties who may acquire a lien
on or interest in the Property, hereby waives all rights to have the Property
and/or any other property marshaled upon any foreclosure of the lien of this
Mortgage or on a foreclosure of any other lien securing the Obligations.
Mortgagee shall have the right to sell the Property and any or all of said other
property as a whole or in separate parcels, in any order that Mortgagee may
designate.

 

6.10     Accelerated Redemption Periods. Mortgagor hereby agrees to the
provisions of Sections 846.101 and 846.103 of the Wisconsin Statutes, as the
same may be amended or renumbered from time to time, providing for a reduced
period of redemption between foreclosure judgment and sale upon Mortgagor’s
waiving the right to any judgment for deficiency and consenting to the
Mortgagee’s remaining in possession of the Property and collecting all rents,
issues, income and profits therefrom up to the court’s confirmation of the
foreclosure sale.

 

ARTICLE VII. PROVISIONS RELATING TO NON-BORROWER MORTGAGOR

 

To the extent this Mortgage secures a promissory note and other Loan Documents
or other Secured Obligations made by a party or parties not identical to the
party or parties constituting Mortgagor, the party or parties constituting
Mortgagor agree as follows:

 

7.1     Conditions to Exercise of Rights. Mortgagor hereby waives any right it
may now or hereafter have to require Mortgagee, as a condition to the exercise
of any remedy or other right against Mortgagor hereunder or under any other
document executed by Mortgagor in connection with any Secured Obligation: (a) to
proceed against any Borrower or other person, or against any other collateral
assigned to Mortgagee by Mortgagor or any Borrower or other person; (b) to
pursue any other right or remedy in Mortgagee’s power; (c) to give notice of the
time, place or terms of any public or private sale of real or personal property
collateral assigned to Mortgagee by any Borrower or other person (other than
Mortgagor), or otherwise to comply with the Wisconsin Uniform Commercial Code
(as modified or recodified from time to time) with respect to any such personal
property collateral; or (d) to make or give (except as otherwise expressly
provided in the Loan Documents) any presentment, demand, protest, notice of
dishonor, notice of protest or other demand or notice of any kind in connection
with any Secured Obligation or any collateral (other than the Property) for any
Secured Obligation.

 

 
11

--------------------------------------------------------------------------------

 

 

7.2     Defenses. Mortgagor hereby waives any defense it may now or hereafter
have that relates to: (a) any disability or other defense of any Borrower or
other person; (b) the cessation, from any cause other than full performance, of
the obligations of Borrower or any other person; (c) the application of the
proceeds of any Secured Obligation, by any Borrower or other person, for
purposes other than the purposes represented to Mortgagor by any Borrower or
otherwise intended or understood by Mortgagor or any Borrower; (d) any act or
omission by Mortgagee which directly or indirectly results in or contributes to
the release of any Borrower or other person or any collateral for any Secured
Obligation; (e) the unenforceability or invalidity of any collateral assignment
(other than this Mortgage) or guaranty with respect to any Secured Obligation,
or the lack of perfection or continuing perfection or lack of priority of any
lien (other than the lien hereof) which secures any Secured Obligation; (f) any
failure of Mortgagee to marshal assets in favor of Mortgagor or any other
person; (g) any modification of any Secured Obligation, including any renewal,
extension, acceleration or increase in interest rate; (h) any and all rights and
defenses arising out of an election of remedies by Mortgagee, even though that
election of remedies, may have or has destroyed Mortgagor’s rights of
subrogation and reimbursement against the principal by the operation of law or
otherwise; (i) any law which provides that the obligation of a surety or
guarantor must neither be larger in amount nor in other respects more burdensome
than that of the principal or which reduces a surety’s or guarantor’s obligation
in proportion to the principal obligation; (j) any failure of Mortgagee to file
or enforce a claim in any bankruptcy or other proceeding with respect to any
person; (k) the election by Mortgagee, in any bankruptcy proceeding of any
person, of the application or non-application of Section 1111(b)(2) of the
United States Bankruptcy Code; (l) any extension of credit or the grant of any
lien under Section 364 of the United States Bankruptcy Code; (m) any use of cash
collateral under Section 363 of the United States Bankruptcy Code; or (n) any
agreement or stipulation with respect to the provision of adequate protection in
any bankruptcy proceeding of any person. Mortgagor further waives any and all
rights and defenses that Mortgagor may have because Borrower’s debt is secured
by real property; this means, among other things, that: (1) Mortgagee may
collect from Mortgagor without first foreclosing on any real or personal
property collateral pledged by Borrower; (2) if Mortgagee forecloses on any real
property collateral pledged by Borrower, then (A) the amount of the debt may be
reduced only by the price for which that collateral is sold at the foreclosure
sale, even if the collateral is worth more than the sale price, and
(B) Mortgagee may collect from Mortgagor even if Mortgagee, by foreclosing on
the real property collateral, has destroyed any right Mortgagor may have to
collect from Borrower. The foregoing sentence is an unconditional and
irrevocable waiver of any rights and defenses Mortgagor may have because
Borrower’s debt is secured by real property. Without limiting the generality of
the foregoing or any other provision hereof, Mortgagor further expressly waives
to the extent permitted by law any and all rights and defenses, including
without limitation any rights of subrogation, reimbursement, indemnification and
contribution, which might otherwise be available to Mortgagor under law.

 

 
12

--------------------------------------------------------------------------------

 

 

7.3     Subrogation. Mortgagor hereby waives, until such time as all Obligations
are fully performed: (a) any right of subrogation against any Borrower that
relates to any Secured Obligation; (b) any right to enforce any remedy Mortgagor
may now or hereafter have against any Borrower that relates to any Secured
Obligation; and (c) any right to participate in any collateral now or hereafter
assigned to Mortgagee with respect to any Secured Obligation.

 

7.4     Borrower Information. Mortgagor warrants and agrees: (a) that Mortgagee
would not make additional advances of the Loan but for this Mortgage; (b) that
Mortgagor has not relied, and will not rely, on any representations or
warranties by Mortgagee to Mortgagor with respect to the creditworthiness of any
Borrower or the prospects of repayment of any Secured Obligation from sources
other than the Property; (c) that Mortgagor has established and/or will
establish adequate means of obtaining from each Borrower on a continuing basis
financial and other information pertaining to the business operations, if any,
and financial condition of each Borrower; (d) that Mortgagor assumes full
responsibility for keeping informed with respect to each Borrower’s business
operations, if any, and financial condition; (e) that Mortgagee shall have no
duty to disclose or report to Mortgagor any information now or hereafter known
to Mortgagee with respect to any Borrower, including, without limitation, any
information relating to any of Borrower’s business operations or financial
condition; and (f) that Mortgagor is familiar with the terms and conditions of
the Loan Documents and consents to all provisions thereof.

 

7.5     Reinstatement of Lien. Mortgagee’s rights hereunder shall be reinstated
and revived, and the enforceability of this Mortgage shall continue, with
respect to any amount at any time paid on account of any Secured Obligation
which Mortgagee is thereafter required to restore or return in connection with a
bankruptcy, insolvency, reorganization or similar proceeding with respect to any
Borrower.

 

7.6     Subordination. Until all of the Obligations have been fully paid and
performed: (a) Mortgagor hereby agrees that all existing and future indebtedness
and other obligations of each Borrower to Mortgagor shall be subordinated to all
Obligations which constitute obligations of the applicable Borrower pursuant to
the terms of the Guaranty.

 

7.7     Hazardous Materials. Mortgagor shall comply with, and shall cause the
Property to comply with, all representations, warranties, covenants and
agreements relating to Environmental Claims, Environmental Laws and Hazardous
Materials (each as defined in the Loan Agreement) pursuant to the terms of the
Loan Agreement.

 

7.8     Lawfulness and Reasonableness. Mortgagor warrants that all of the
waivers in this Mortgage are made with full knowledge of their significance, and
of the fact that events giving rise to any defense or other benefit waived by
Mortgagor may destroy or impair rights which Mortgagor would otherwise have
against Mortgagee, Borrower and other persons, or against collateral. Mortgagor
agrees that all such waivers are reasonable under the circumstances and further
agrees that, if any such waiver is determined (by a court of competent
jurisdiction) to be contrary to any law or public policy, the other waivers
herein shall nonetheless remain in full force and effect.

 

 
13

--------------------------------------------------------------------------------

 

 

7.9     Enforceability. Mortgagor hereby acknowledges that: (a) the obligations
undertaken by Mortgagor in this Mortgage are complex in nature, and (b) numerous
possible defenses to the enforceability of these obligations may presently exist
and/or may arise hereafter, and (c) as part of Mortgagee’s consideration for
entering into this transaction, Mortgagee has specifically bargained for the
waiver and relinquishment by Mortgagor of all such defenses, and (d) Mortgagor
has had the opportunity to seek and receive legal advice from skilled legal
counsel in the area of financial transactions of the type contemplated herein.
Given all of the above, Mortgagor does hereby represent and confirm to Mortgagee
that Mortgagor is fully informed regarding, and that Mortgagor does thoroughly
understand: (i) the nature of all such possible defenses, and (ii) the
circumstances under which such defenses may arise, and (iii) the benefits which
such defenses might confer upon Mortgagor, and (iv) the legal consequences to
Mortgagor of waiving such defenses. Mortgagor acknowledges that Mortgagor makes
this Mortgage with the intent that this Mortgage and all of the informed waivers
herein shall each and all be fully enforceable by Mortgagee, and that Mortgagee
is induced to enter into this transaction in material reliance upon the presumed
full enforceability thereof.

 

7.10   Disclosure of Information; Participations. Mortgagor understands and
agrees that Mortgagee may elect, at any time, to sell, assign, or participate
all or any part of Mortgagee’s interest in the Loan, and that any such sale,
assignment or participation may be to one or more financial institutions,
private investors, and/or other entities, at Mortgagee’s sole discretion.
Mortgagor further agrees that Mortgagee may disseminate to any such potential
purchaser(s), assignee(s) or participant(s) all documents and information
(including, without limitation, all financial information) which has been or is
hereafter provided to or known to Mortgagee with respect to: (a) the Property
and Collateral and its operation; (b) any party connected with the Loan
(including, without limitation, the Mortgagor, the Borrower, any partner of
Borrower and any guarantor); and/or (c) any lending relationship other than the
Loan which Mortgagee may have with any party connected with the Loan.

 

7.11   Waiver of Right to Trial by Jury. EACH PARTY TO THIS MORTGAGE, AND BY ITS
ACCEPTANCE HEREOF, MORTGAGEE, HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (a) ARISING UNDER THE LOAN
DOCUMENTS, INCLUDING, WITHOUT LIMITATION, ANY PRESENT OR FUTURE MODIFICATION
THEREOF OR (b) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THE LOAN DOCUMENTS
(AS NOW OR HEREAFTER MODIFIED) OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO
OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY AND MORTGAGEE HEREBY
AGREES AND CONSENTS THAT ANY PARTY TO THIS MORTGAGE AND MORTGAGEE MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE PARTIES HERETO AND MORTGAGEE TO THE WAIVER OF
THEIR RIGHT TO TRIAL BY JURY.

 

 
14

--------------------------------------------------------------------------------

 

 

7.12   Integration; Interpretation. This Mortgage and the other Loan Documents
contain or expressly incorporate by reference the entire agreement of the
parties with respect to the matters contemplated therein and supersede all prior
negotiations or agreements, written or oral. This Mortgage and the other Loan
Documents shall not be modified except by written instrument executed by all
parties. Any reference to the Loan Documents includes any amendments, renewals
or extensions now or hereafter approved by Mortgagee in writing.

 

ARTICLE VIII. MISCELLANEOUS PROVISIONS

 

8.1     Additional Provisions. The Loan Documents contain or incorporate by
reference the entire agreement of the parties with respect to matters
contemplated herein and supersede all prior negotiations. The Loan Documents
grant further rights to Mortgagee and contain further agreements and affirmative
and negative covenants by Mortgagor which apply to this Mortgage and to the
Property and Collateral and such further rights and agreements are incorporated
herein by this reference. Where Mortgagor and Borrower are not the same,
“Mortgagor” means the owner of the Property in any provision dealing with the
Property, “Borrower” means the obligor in any provision dealing with the
Obligations, and both where the context so requires.

 

8.2     Attorneys’ Fees. If the Notes are placed with an attorney for collection
or if an attorney is engaged by Mortgagee to exercise rights or remedies or
otherwise take actions to collect thereunder or under any other Loan Document,
or if suit be instituted for collection, enforcement of rights and remedies,
then in all events, Mortgagor agree(s) to pay all reasonable costs of
collection, exercise of remedies or rights or other assertion of claims,
including, but not limited to, reasonable attorneys’ fees, whether or not court
proceedings are instituted, and, where instituted, whether in district court,
appellate court, or bankruptcy court.

 

8.3     No Waiver. No previous waiver and no failure or delay by Mortgagee in
acting with respect to the terms of the Notes or this Mortgage shall constitute
a waiver of any breach, default, or failure of condition under the Notes, this
Mortgage or the obligations secured thereby. A waiver of any term of the Notes,
this Mortgage or of any of the obligations secured thereby must be made in
writing and shall be limited to the express written terms of such waiver. In the
event of any inconsistencies between the terms of the Notes and the terms of any
other document related to the loan evidenced by the Notes, the terms of the
Notes shall prevail.

 

8.4     Merger. No merger shall occur as a result of Mortgagee’s acquiring any
other estate in, or any other lien on, the Property unless Mortgagee consents to
a merger in writing.

 

8.5     Successors in Interest. The terms, covenants, and conditions herein
contained shall be binding upon and inure to the benefit of the heirs,
successors and assigns of the parties hereto; provided, however, that this
Section does not waive or modify the provisions of the Section above titled “Due
on Sale or Encumbrance”.

 

8.6     Governing Law. This Mortgage shall be construed in accordance with the
laws of the state where the Property is located, except to the extent that
federal laws preempt the laws of such state.

 

 
15

--------------------------------------------------------------------------------

 

 

8.7     Exhibits Incorporated. All exhibits, schedules or other items attached
hereto are incorporated into this Mortgage by such attachment for all purposes.

 

Notices. All notices, demands or other communications required or permitted to
be given pursuant to the provisions of this Mortgage shall be in writing and
shall be considered as properly given if delivered personally or sent by first
class United States Postal Service mail, postage prepaid, except that notice of
Default may be sent by certified mail, return receipt requested, or by Overnight
Express Mail or by overnight commercial courier service, charges prepaid.
Notices so sent shall be effective deemed to have been given when received;
provided, however, that non-receipt of any communication as the result of any
change of address of which the sending party was not notified or as the result
of a refusal to accept delivery shall be deemed receipt of such communication.
For purposes of notice, the address of the parties shall be:


 

Mortgagor:

WISCONSIN SPECIALTY PROTEIN, LLC
c/o Omega Protein Corporation
2105 Citywest Blvd., Suite 500
Houston, TX 77042
Attn: Andrew Johannesen, Chief Financial Officer

Mortgagee:

WELLS FARGO BANK, NATIONAL ASSOCIATION

2500 Citywest Blvd., Suite 1100
Houston, TX 77042
Attn: Geri E. Landa

 

Any party shall have the right to change its address for notice hereunder to any
other location within the United States by the giving of notice to the other
party in the manner set forth hereinabove or in the Loan Agreement.

 

Mortgagor requests a copy of any statutory notice of default and a copy of any
statutory notice of sale be mailed to Mortgagor at the address set forth above.

 

8.8     Advertising. In connection with the Loan, Mortgagor hereby agrees that
Wells Fargo & Company and its subsidiaries (“Wells Fargo”) may publicly identify
details of the Loan in Wells Fargo advertising and public communications of all
kinds, including, but not limited to, press releases, direct mail, newspapers,
magazines, journals, e-mail, or internet advertising or communications. Such
details may include the name of the Property, the address of the Property, the
amount of the Loan, the date of the closing and a description of the
size/location of the Property.

 

8.9     Severability. If any provision or obligation under this Mortgage shall
be determined by a court of competent jurisdiction to be invalid, illegal or
unenforceable, that provision shall be deemed severed from this Mortgage and the
validity, legality and enforceability of the remaining provisions or obligations
shall remain in full force as though the invalid, illegal or unenforceable
provision had never been a part of this Mortgage.

 

 
16

--------------------------------------------------------------------------------

 

 

8.10     Administrative Agent and Rights of Required Lenders. The Administrative
Agent is the mortgagee of this Mortgage on behalf of and for the benefit of the
Secured Parties (as defined in the Loan Agreement). Subject to the terms of the
Loan Agreement, all rights and remedies of the Administrative Agent as mortgagee
hereunder, if not exercised by the Administrative Agent, may be exercised by the
Required Lenders (as defined in the Loan Agreement). The Administrative Agent
and/or the Required Lenders may from time to time assign its rights and
interests as “Collateral Agent” to a successor Administrative Agent, co-agent,
sub-agent or attorney-in-fact appointed in accordance with the Loan Agreement,
and such successor, if appointed in accordance with the Loan Agreement, shall be
entitled to all of the rights and remedies of the Administrative Agent under
this Mortgage in relation thereto.

 

[Signature Page Follows]

 

 
17

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Mortgagor has executed this Mortgage as of the day and year
set forth above.

 

  MORTGAGOR:

WISCONSIN SPECIALTY PROTEIN, LLC                      By: /s/ Andrew Johannesen
      Andrew Johannesen       Vice President  




THE STATE OF TEXAS

§

 

§  SS

COUNTY OF HARRIS

§

 

On this 11th day of October, 2013, personally came before me Andrew Johannesen,
in his capacity as an authorized signatory of Wisconsin Specialty Protein, LLC,
a Wisconsin limited liability company, and to me known to be the person who
executed the foregoing instrument on behalf of said limited liability company
and acknowledged the same.

 

    /s/Stacy Skelton       Notary Public, State of Texas  

 

 
18

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

Exhibit A to Mortgage with Absolute Assignment of Leases and Rents, Security
Agreement and Fixture Filing executed by WISCONSIN SPECIALTY PROTEIN, LLC as
Mortgagor, to WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent,
as Mortgagee

 

Description of Property

 

Legal Description:

 

All the certain real property located in the County of Sauk, State of Wisconsin,
described as follows:

 

Lot Two (2) of Certified Survey No. 5718 as recorded in Volume 33 of Certified
Surveys on Page 5718 in the Office of the Register of Deeds for Sauk County,
Wisconsin. (Located in the Southwest Quarter of the Southwest Quarter [SW 1/4 SW
1/4], Section 12, T12N, R4E, and being a portion of Lot 2, Sauk County Certified
Survey Map No. 406, City of Reedsburg, Sauk County, Wisconsin).

 

Parcel Identification Number for the Property: 2243-23000

 

Property Address: 522 Greenway Ct., Reedsburg, Wisconsin 23913

 